Citation Nr: 9900161	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  97-01 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for median nerve 
palsy as a residual of a gunshot wound to the left hand, 
currently evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for radial nerve 
palsy as a residual of a gunshot wound to the left hand, 
currently evaluated as 40 percent disabling.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to June 
1946.  Service personnel records show that he was awarded the 
Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Los Angeles, 
California, Department of Veterans Affairs (VA), Regional 
Office (RO).  

In conjunction with the veterans current claim for 
entitlement to increased ratings in June 1996, he claimed 
that he has suffered loss of use of his left arm.  In an 
October 1998 statement, the veterans representative raised 
the issues of entitlement to service connection for a left 
ulnar nerve disability, entitlement to special monthly 
compensation benefits due to the loss of use of the left hand 
pursuant to 38 C.F.R. § 4.63, and entitlement to service 
connection for major depression.  The Board refers such 
issues to the RO for appropriate action.   


CONTENTIONS OF VETERAN ON APPEAL

The veteran asserts that the RO committed error in denying 
his claim for an increased evaluations for median nerve palsy 
and radial nerve palsy as residuals of a gunshot wound to the 
left hand.  He maintains that the paralysis of his left hand 
is very severe.  The veteran asserts that he has severe 
weakness in the left hand and that he can not use his left 
hand or arm.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports an 
increased evaluation for median nerve palsy as a residual of 
a gunshot wound to the left hand, and that the preponderance 
of the evidence is against the assignment of an increased 
evaluation for radial nerve palsy as a residual of a gunshot 
wound to the left hand.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.

2.  The veteran is right-hand dominant.

3.  The veterans median nerve palsy as a residual of a 
gunshot wound to the left hand is principally manifested by 
complete median nerve injury, loss of function of the median 
enervated muscles of the left hand, anesthesia of the left 
median sensory dermatomes, hyperextension of the left middle 
and index fingers, atrophy of the thenar eminence, limited 
flexion of the left index finger, and an absence of left 
thumb abduction.     

4.  The veterans radial nerve palsy as a residual of a 
gunshot wound to the left hand is principally manifested by 
moderate to severe radial damage to the finger extensors of 
the left hand without evidence of complete paralysis of the 
radial nerve, which is productive of severe disability.  


CONCLUSIONS OF LAW

1.  The veterans left hand is considered his minor hand for 
VA rating purposes.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.69 (1998).

2.  The criteria for a 60 percent disability evaluation for 
median nerve palsy as a residual of a gunshot wound to the 
left hand have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.120, 4.123, 4.124a, Diagnostic Code 
8515 (1998).  

3.  The criteria for a disability evaluation in excess of 40 
percent for radial nerve palsy as a residual of a gunshot 
wound to the left hand have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.120, 4.123, 4.124a, 
Diagnostic Code 8514 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's claim is well-
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim which is plausible.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In general, an allegation 
of increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is satisfied 
that all relevant facts have been properly developed.  The 
veteran was afforded a VA examination in July 1996.  
Treatment records have been obtained.  No further assistance 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.326 (1998). 


Factual Background

Service connection for paralysis of the median nerve on the 
left, incomplete, moderate, chronic, was established by an RO 
rating determination in August 1947.  A 10 percent disability 
evaluation was assigned.

Service medical records show that on December 2, 1943, the 
veteran incurred multiple penetrating shrapnel wounds to the 
scalp, left arm, left forearm, and left hand and a concussion 
after an enemy shell burst in his plane.  X-ray examination 
of the left forearm, arm, and hand revealed metallic foreign 
bodies in the soft tissue dorsal to the mid portion of the 
arm, in the flexor surface of the upper third of the forearm, 
and in the dorsal aspect of the metacarpal region of the left 
hand.  The shell fragments were removed and the wounds were 
debrided and sutured.  A re-check X-ray examination of the 
left hand revealed a metallic foreign body in the soft tissue 
of the dorsal aspect of the hand that was distal to the 
carpometacarpal joint of the thumb.  

In January 1944, the veteran complained of pain over the 
palmer surface of the left hand, an inability to use the 
thumb and the first and second fingers of the left hand, and 
an inability to extend the left forearm.  Examination 
revealed an absence of motion of the left thumb and the first 
and second fingers.  There was marked pain in the flexor 
metacarpophalangeal and phalangeal joints on passive motion 
involving the thumb and the first and second fingers of the 
left hand.  The other two fingers moved quite normally and 
without pain.  Upon examination three weeks later, the 
veteran was unable to extend his forearm to the entire 180 
degrees.  There was marked pain on attempted motion of the 
left thumb and the first and second fingers with probable 
causalgia.  The veteran was unable to flex these fingers and 
thumb, nor was he able to adduct the thumb.  There was 
diminished sensation of the dorsum and palmer aspect of the 
left hand involving only the above described areas, up to a 
level a little above the wrist joint.  The other two fingers 
of the hand were normal.  X-ray examination in January 1944 
showed marked decalcification of all of the bones of the left 
hand and wrist.  There was absorption of the cartilage with 
narrowing of the joint space of the interphalangeal joints of 
the left second and third fingers and some reduction of joint 
spaces of the carpometacarpal joints of the left second, 
third, and fourth fingers, which appeared to be arthritis, 
chronic, involving the interphalangeal and carpometacarpal 
joints of the left second and third fingers.  X-ray evidence 
of the left elbow and forearm revealed no evidence of bone 
pathology.  The diagnosis, in pertinent part, was foreign 
body, traumatic, shrapnel fragments of the left arm, left 
forearm, and left hand; moderately-severe multiple 
penetrating wounds of the left arm, left forearm, and left 
hand; and injury to the left medial nerve resulting in an 
impairment of sensation and loss of motion of the thumb and 
the first and second fingers caused by the shrapnel wounds; 
and arthritis, chronic, non-supportive, of the 
carpometacarpal and interphalangeal joints associated with 
bony changes of the second, third, and fourth fingers of the 
left hand secondary to the shrapnel fragments and penetrating 
wounds.    

In May 1944, the veteran underwent a neurolysis of the median 
and radial nerve with a litigation of an aneurysm of the left 
radial artery.  In August 1944, he was discharged from the 
hospital.  His residual disability consisted of numbness 
corresponding to the radial distribution in the left hand, 
stiffness, and weakness.

In June 1945, the veteran was admitted to a hospital for 
evaluation of his left forearm and left hand.  The admission 
diagnosis, in pertinent part, was moderate neuritis of the 
left radial and median nerves and foreign bodies, retained, 
metallic, multiple, and the left arm.  Examination revealed a 
mild restriction of motion of the left elbow involving 
extension and supination, loss of strength of the left wrist, 
considerable atrophy of the left hand chiefly involving the 
intrinsic muscles of the ulnar aspect of the palm and 
hypothenar eminence, moderate flexion deformity of the index 
and middle fingers at the proximal interphalangeal joint, a 
tendency of the fingers to deviate into ulnar abduction, weak 
extension of the thumb, index finger, and middle fingers, 
weak grip, and incomplete flexion of the index finger.  The 
diagnosis was paralysis of a moderate degree involving the 
muscles of the left forearm and hand innervated by the 
branches of the radial nerve.  X-ray examination revealed 
metallic foreign bodies in the soft tissue region of the left 
portion of the humerale shaft and soft tissue atrophy and 
osteoporosis involving the left forearm, hand, and wrist.  
The veteran underwent intensive physiotherapy and electrical 
stimulation of the upper left extremity.  A September 1945 
hospital record indicates that the veterans diagnosis was 
incomplete paralysis of the median and radial nerves of the 
left arm and forearm secondary to the shrapnel wound in 
December 1943.  The veteran was hospitalized until December 
1945.      

In December 1945, the veteran was re-evaluated and it was 
determined that he had reached the maximum improvement since 
his neurolysis in May 1944 and that no significant 
improvement was expected.  The diagnosis was incomplete 
paralysis of the median and radial nerves of the left 
extremity.  

A March 1946 separation examination report indicates that 
upon examination of the left median nerve in December 1945, 
the opponens had good function, the pollicis longus had 10 
percent function, the long flexors had 60 percent function, 
the short flexors had 60 percent function, the palmaris 
longus had good function, and the flexor carpi radialis had 
good function.  There was hypesthesia of the median 
distribution.  Proprioception was fair.  The radial was 
intact.  The diagnosis, in pertinent part, was paralysis of 
the left median nerve, incomplete, moderate.  An April 1946 
Medical Board report reflects, in pertinent part, a diagnosis 
of incomplete, moderate, chronic paralysis of the left median 
nerve.  

In a March 1971 VA orthopedic examination report indicates 
that there was a scar, 4 inches by 1/4 inch in size, 
longitudinally over the left arm medially, and a scar that 
was 4 and 1/2 inches by 1/8 inches in size over the left 
forearm, volarly.  The scars were nonadherent and nonpainful.  
There was also a one inch scar on the volar surface of the 
left forearm; it was nonadherent and nonpainful.  There was a 
T-shaped scar over the dorsum of the left thumb forefinger 
web space, with the top measuring 1 inch and the upright 
measuring 1 and 1/2 inches long.  It was nonadherent and 
nonpainful.  Extension of the left wrist was limited to 35 
degrees; extension of the right wrist was to 55 degrees.  
Active range of motion of the left upper extremity was within 
normal limits, otherwise.  Strength of the left wrist 
extensors was poor.  The veteran was able to make a fist.  He 
could oppose his thumb to each of the fingers bilaterally.  
The metacarpophalangeal joints of the left index finger and 
middle finger were hyperextended to 10 degrees.  The proximal 
interphalangeal joints of the left index and middle fingers 
had flexion contractures of 40 and 60 degrees.  Abduction of 
the fingers of the left hand could only be carried to 50 
percent of the distance of the right hand.  The left first 
dorsal interosseous was markedly atrophied.  X-ray 
examination of the left humerus revealed a small foreign 
body, metallic density, located in the soft tissue.  The 
osseous and articular structures of the left humerus, left 
forearm, and left hand were normal.  The diagnosis, in 
pertinent part, was machine gun wounds of the left arm, left 
forearm, and left hand.      

A March 1971 VA neurological examination revealed that there 
was total paralysis of the muscles innervated by the radial 
nerve with the exception of the biceps and brachioradialis.  
Motor testing revealed minimal weakness of all muscles of the 
left wrist and fingers of the left hand.  Motility was 
impaired on the left.  The veteran reported having mild 
hypalgesia and hypesthesia in a glove distribution of the 
middle of the left forearm.  Right hand grip was 100 pounds; 
left hand grip was 10 pounds.  The diagnosis, in pertinent 
part, was left radial and medial nerve palsy with contraction 
of all proximal fingers.   

A May 1971 rating decision established service connection for 
left radial nerve palsy as a residual of a gunshot wound; a 
40 percent evaluation was assigned effective November 24, 
1970.  The veterans service-connected median nerve 
disability was characterized as left median nerve palsy as a 
residual of a gunshot wound and a 10 percent evaluation was 
assigned effective November 24, 1970.  

An April 1985 VA examination report indicates that active 
extension of the left wrist was limited to 20 degrees.  
Active extension of the right wrist was to 60 degrees.  There 
was no active abduction of the left thumb; active extension 
was limited to zero degrees.  Sensation was decreased over 
the left wrist and palm.  There was atrophy of the left 
thenar eminence.  Active flexion of the metacarpophalangeal 
joint of the left index finger was limited to zero degrees.  
Active range of motion of all other upper extremity joints 
was within normal limits.  The veteran was right handed.  His 
right hand grip was 140 pounds.  Left hand grip was 35 
pounds.  There was atrophy of the first left dorsal 
interosseous muscle.  Girth of the right forearm was 10 
inches; girth of the left forearm was 9 and 1/2 inches.  
There was a scar of the left arm medially, 4 inches by a 1/4 
inch.  There was a scar of the left forearm, volarly, 4 
inches by 1/4 inch.  There was a scar of the left hand 
dorsally, 1 and 1/2 inch by 1/4 inch.  Strength of the left 
thumb abductor and extensor and the left index finger 
metacarpophalangeal joint flexor was poor.  Otherwise, 
strength of all upper extremity muscle groups was good to 
normal.  The veteran was able to dress independently although 
he had moderate difficulty dressing.  The diagnosis was 
gunshot wound of the left arm, left forearm, and left hand, 
and partial neuropathy of the left ulnar, radial, and median 
nerves.   

An April 1985 rating decision denied the veteran's claim for 
an increased evaluations for his service-connected 
disabilities.

A July 1996 VA peripheral nerve examination reveals that the 
veteran reported having a persistent loss of dexterity to the 
left arm.  He was able to use the ulnar-enervated muscles of 
the left hand until the past two years, at which time he had 
an inability to use his finger four and five muscles of the 
left hand which are enervated by the ulnar nerve.  The 
veteran reported that he was unable to hold objects with his 
left hand and for all intents and purposes, his left hand was 
useless.  

Upon neurological examination, there was a complete loss of 
muscles in the left hand enervated by the median nerve such 
as the abductor pollicis brevis and flexors two and three of 
the left hand.  There was moderate to severe weakness of the 
finger extensors enervated by the radial nerve.  Ulnar 
enervated muscles such as the abductor digiti minimi 
interossei, adductor pollicis, and flexors four and five of 
the left hand were also severely impaired.  Other muscles 
enervated by the axillary, musculocutaneous, ulnar nerves in 
the left upper arm were intact.  There was anesthesia in the 
left median and ulnar sensory dermatomes.  Hyperflexion was 
present in the left arm.  A mild increase in reflex was 
noticed in both legs.  The rest of the neurological 
examination including gait, straight-away and tandem; 
cerebellar function, finger to nose eyes open and closed, 
heel-shin, and tandem gait; cranial nerves II to XII; visual 
fields; muscle strength in the right upper extremity and both 
lower extremities; rapid alternate motion rate of the right 
upper extremity and both lower extremities were intact.  
There was a 10 centimeter scar in the ventral aspect of the 
left lower arm and a 10 centimeter scar in the median aspect 
of the left upper arm.  The diagnosis, in pertinent part, was 
complete left median nerve injury and loss of function of the 
median enervated muscles of the left hand, moderate to severe 
left radial nerve damage to the finger extensors of the left 
hand, moderate to severe left median nerve, and moderate to 
severe left ulnar nerve weakness to the muscles enervated by 
the ulnar nerve of the left hand.     

A September 1996 rating decision assigned a 40 percent 
evaluation to the median nerve palsy as a residual of a 
gunshot wound to the left hand effective June 12, 1996.  The 
RO denied the veterans claim for an increased evaluation for 
left radial nerve palsy as a residual of a gunshot wound to 
the left hand.   


Pertinent Law and Regulations

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2.  However, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the VA 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can practically be determined, 
the average impairment in earning capacity resulting from 
such disease or injury and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.   

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease to injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.

The provisions of 38 C.F.R. § 4.120 dictate that neurologic 
disabilities are ordinarily rated in proportion to the 
impairment of motor, sensory or mental function, with special 
consideration of any psychotic manifestations, complete or 
partial loss of use of one or more extremities, speech 
disturbances, impairment of vision, disturbances of gait, 
tremors, visceral manifestations, injury to the skull, etc.  
In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  

The provisions of 38 C.F.R. § 4.123 provide that neuritis, 
cranial or peripheral, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, is to be rated on the scale provided for 
injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by such organic 
changes will be that for moderate incomplete paralysis.  
38 C.F.R. § 4.123.  

The provisions of 38 C.F.R. § 4.55 require that a muscle 
injury rating will not be combined with a peripheral nerve 
paralysis rating of the same body part, unless the injuries 
affect entirely different functions.  

Pyramiding, that is, the evaluation of the same disability or 
the same manifestation of a disability under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  

In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court of 
Veterans Appeals (Court) discussed the rule that, except as 
otherwise provided in the rating schedule, all disabilities, 
including those arising from a single disease or entity, are 
to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  Id. at 261.  It also 
noted the exception which prohibits pyramiding at 38 C.F.R. § 
4.14.  This provides that evaluation of the "same disability" 
or the "same manifestation" under various diagnoses is to be 
avoided.  Id.  In balancing these two provisions of the 
Rating Schedule, the Court held that the critical element for 
allowing separate evaluations would be that none of the 
symptomatology from a single disability would be duplicative 
or overlapping.  Id.  


Analysis

Median Nerve Palsy as a Residual of Gunshot Wound to the Left 
Hand

The RO assigned a 40 percent disability evaluation to the 
veterans median nerve palsy as a residual of a gunshot wound 
to the left hand under Diagnostic Code 8515, paralysis of the 
median nerve.  Under this diagnostic code, if the evidence 
establishes complete paralysis of the median nerve with the 
hand inclined to the ulnar side, the index and middle fingers 
more extended than normally, considerable atrophy of the 
muscles of the thenar eminence, the thumb in the plane of the 
hand (ape hand); pronation incomplete and defective, absence 
of flexion of index finger and feeble flexion of middle 
finger, cannot make a fist, index and middle fingers remain 
extended; cannot flex distal phalanx of thumb, defective 
opposition and abduction of the thumb, at right angles to 
palm; flexion of wrist weakened; and pain with trophic 
disturbances, a 70 percent evaluation is assigned for 
complete paralysis of the median nerve of the major extremity 
and a 60 percent evaluation is assigned for complete 
paralysis of the median nerve of the minor extremity.  
38 C.F.R. § 4.124a, Diagnostic Code 8515.  A 50 percent 
disability evaluation is assigned for severe incomplete 
paralysis of the median nerve of the major extremity and a 40 
percent evaluation is assigned for severe incomplete 
paralysis of the median nerve of the minor extremity.  A  30 
percent evaluation is assigned for moderate incomplete 
paralysis of the median nerve of the major extremity and a 20 
percent evaluation is assigned for moderate incomplete 
paralysis of the median nerve of the minor extremity.  A 10 
percent evaluation is assigned for mild incomplete paralysis 
of the median nerve of the major or minor extremity.  Id.  

The medical evidence of record shows that the veterans left 
upper extremity is his minor upper extremity.  In applying 
the law to the existing facts, the record demonstrates the 
requisite objective manifestations for a 60 percent 
disability evaluation for left median nerve palsy under the 
provisions of Diagnostic Code 8515.  The July 1996 VA 
neurological examination report reveals that there was a 
complete loss of muscles in the left hand enervated by the 
median nerve such as the abductor pollicis brevis and flexors 
two and three.  There was anesthesia in the left median 
sensory dermatomes.  The diagnosis, in pertinent part, was 
complete left median nerve injury and loss of function of the 
median enervated muscles of the left hand and moderate to 
severe left median nerve.  The veteran indicated that he was 
unable to hold objects with his left hand and for all intents 
and purposes, his left hand was useless.  The medical 
evidence of record shows that the veteran has hyperextension 
of his left middle and index fingers, atrophy of the left 
thenar eminence, limited flexion of the left index finger, 
and an absence of left thumb abduction.  Overall, the Board 
concludes that the symptomatology more nearly approximates 
the criteria for a 60 percent disability evaluation under 
Diagnostic Code 8515.  Thus, a 60 percent rating is warranted 
under Diagnostic Code 8515.  38 C.F.R. § 4.124a, Diagnostic 
Code 8515.  

The veterans residuals of a gunshot wound to the left hand 
may also be rated under the diagnostic codes which rate 
muscle injuries.  Muscle injuries of the forearm and hands 
are rated under Diagnostic Codes 5307 through 5309.  
Diagnostic Code 5307 rates disabilities of Muscle Group VII, 
muscles arising from internal condyle of humerus:  Flexors of 
the carpus and long flexors of fingers and thumb and 
pronator, which affect the flexion of wrist and fingers.  See 
38 C.F.R. § 4.73, Diagnostic Code 5307.  Diagnostic Code 5308 
rates the disabilities of Muscle Group VIII, muscles arising 
mainly from external condyle of humerus, extensors of carpus, 
fingers, and thumb, and supinator, which affect the extension 
of wrist, fingers, and thumb and abduction of thumb.  See 
38 C.F.R. § 4.73, Diagnostic Code 5308.  Diagnostic Code 5309 
rates the disabilities of Muscle Group IX, which are the 
intrinsic muscles of the hand including the thenar eminence; 
short flexor, opponens, abductor and adductor of thumb; 
hypothenar eminence; short flexor, opponens and abductor of 
little finger; the four lumbricales; four dorsal and three 
palmar interossei, which affect the forearm muscles that act 
in strong grasping movements and are supplemented by the 
intrinsic muscles in delicate manipulative movements.  See 
38 C.F.R. § 4.73, Diagnostic Code 5309.  

In this case, the veteran's service-connected left median 
nerve palsy affects the flexion and extension of the fingers, 
abduction of the thumb and flexion of the wrist.  As 
discussed above, a 60 percent evaluation is warranted for the 
veteran's left median nerve palsy under Diagnostic Code 8515.  
A separate disability rating for a muscle disability of the 
left forearm or hand is not appropriate under Diagnostic 
Codes 5307, 5308, or 5309, as this symptomatology is 
duplicative and overlapping as that considered under 
Diagnostic Code 8515.  Esteban v. Brown, 6 Vet. App. 259; 38 
C.F.R. §§ 4.14, 4.55.   

The veterans residuals of a gunshot wound of the left hand 
may also be rated under Diagnostic Code 5003, degenerative 
arthritis, since there is X-ray evidence of arthritis of the 
second, third, and fourth fingers of the left hand.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under the 
provisions of Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the joint or joints affected.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  However, as discussed above, the 
veteran is currently being compensated for limitation of 
motion of the fingers under Diagnostic Code 8515.  Thus, a 
separate disability rating for limitation of motion of the 
fingers of the left hand is not appropriate under Diagnostic 
Code 5003, as this symptomatology is duplicative and 
overlapping as that considered under Diagnostic Code 8515.  
Esteban v. Brown, 6 Vet. App. 259; 38 C.F.R. §§ 4.14, 4.55.   

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Board finds no provision upon which to assign a higher 
rating. 

In summary, a 60 percent evaluation is warranted for the 
median nerve palsy as a residual of a gunshot wound to the 
left hand for the reasons described above.  


Radial Nerve Palsy of the Left Hand

The RO assigned a 40 percent disability evaluation to the 
veterans radial nerve palsy as a residual of a gunshot wound 
to the left hand under Diagnostic Code 8514, paralysis of the 
radial nerve.  Under this diagnostic code, if the evidence 
demonstrates complete paralysis of the radial nerve with drop 
of hand and fingers, wrist and fingers perpetually flexed, 
the thumb adducted falling within the line of the outer 
border of the index finger; can not extend hand at wrist, 
extend proximal phalanges of fingers, extend thumb, or make 
lateral movement of wrist; supination of hand, extension and 
flexion of elbow weakened, the loss of synergic motion of 
extensors impairs the hand grip seriously; and total 
paralysis of the triceps occurs only as the greatest rarity 
of the major extremity, a 70 percent evaluation is warranted 
for complete paralysis of the radial nerve of the major 
extremity and a 60 percent evaluation is warranted for 
complete paralysis of the radial nerve of the minor 
extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8514.  Severe 
incomplete paralysis of the radial nerve of the major 
extremity warrants a 50 percent evaluation and severe 
incomplete paralysis of the radial nerve of the minor 
extremity warrants a 40 percent evaluation.  Moderate 
incomplete paralysis of the radial nerve of the major 
extremity warrants a 30 percent evaluation; moderate 
incomplete paralysis of the radial nerve of the minor 
extremity warrants a 20 percent evaluation.  Mild incomplete 
paralysis of the radial nerve of the major or minor extremity 
warrants a 20 percent evaluation.  Id.   

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for 
disability evaluation in excess of 40 percent for radial 
nerve palsy as a residual of a gunshot wound to the left hand 
under the provisions of Diagnostic Code 8514.  The medical 
evidence of record shows that upon VA neurological 
examination in July 1996, there was moderate to severe 
weakness of the finger extensors enervated by the radial 
nerve.  Hyperflexion was present in the left arm.  The 
diagnosis, in pertinent part, was moderate to severe left 
radial nerve damage to the finger extensors of the left hand.   
The evidence does not show that the veteran had complete 
paralysis of the radial nerve of the left arm and hand.  
Thus, the Board finds that a 40 percent disability evaluation 
is appropriate and a disability in excess of 40 percent is 
not warranted under Diagnostic Code 8514.  38 C.F.R. § 
4.124a, Diagnostic Code 8514.  

In this case, the veteran's service-connected left median 
nerve palsy affects the flexion and extension of the fingers, 
adduction of the thumb, flexion of the wrist, extension and 
flexion of the elbow, and supination of the hand.  As 
discussed above, a 40 percent evaluation is warranted for the 
veteran's median nerve palsy of the left hand under 
Diagnostic Code 8514.  A separate disability rating is not 
appropriate under Diagnostic Codes 5003, 5307, 5308, or 5309, 
as this symptomatology is duplicative and overlapping of that 
considered under Diagnostic Code 8514.  Esteban v. Brown, 6 
Vet. App. 259; 38 C.F.R. §§ 4.14, 4.55.   

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign a higher rating to the radial nerve palsy as a 
residual of a gunshot wound to the left hand.  

In summary, a disability evaluation in excess of 40 percent 
for radial nerve palsy as a residual of a gunshot wound to 
the left hand is not warranted for the reasons described 
above.  


ORDER

A disability rating of 60 percent is granted for median nerve 
palsy as a residual of a gunshot wound to the left hand, 
subject to controlling regulations affecting the payment of 
monetary awards. 

A disability rating in excess of 40 percent is denied for 
radial nerve palsy as a residual of a gunshot wound to the 
left hand.  



		
	H. J. Harter
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
